DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election without traverse of retinitis pigmentosa in the reply filed on 2/18/22 is acknowledged.
	Claims 1-15 are being examined.

Priority
This application is a DIV of 16/301,764 11/15/2018 PAT 10946063 16/301,764 is a 371 of PCT/US2017/056030 10/11/2017 PCT/US2017/056030 has PRO 62/406,552 10/11/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/20/21, 3/3/21 and 2/10/21 have been considered by the examiner.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: MPEP 608.01(m) states that “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations”. In the instant case, claims 1 and 9 include periods after roman numerals I-IV. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 9 under Roman number IV refer to ‘the nucleic acid’. Claims 3 and 11 also refer to ‘the nucleic acid’. Since 2 different nucleic acids appear previously in the claim (option II and option III) it is unclear which nucleic acid is being referenced. For example, if the intent is the nucleic acid of option III then the nucleic acid must be linked to a control sequence. The dependent claims do not clarify the claim scope.
	Claim 1 recites ‘geographic atrophy (advanced stage of dry AMD)’. National Eye Institute entry (retrieved from 
https://www.nei.nih.gov/learn-about-eye-health/eye-conditions-and-diseases/age-related-macular-degeneration#:~:text=Dry%20AMD%20happens%20in%203,to%20protect%20your%20other%20eye. on 3/17/22, 7 pages) teach that dry AMD happens in 3 stages (page 2, 3rd sentence of section ‘What are the types and stages of AMD’). It is unclear if ‘advanced stage’ is any stage 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “advanced stage of dry AMD”, and the claim also recites “geographic atrophy” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 refers to “claim [previous]”. Since there are multiple previous claims it is unclear which claim is intended.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for claim 9, does not reasonably claims 1-8.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) The breadth of the claims:
The specification states that RdCVF can promote photoreceptor cell survival (page 1 last paragraph).
Claims 1-8 refer to treating a range of diseases including Parkinson’s disease and olfactory disease.
 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
American Parkinson Disease Association entry (retrieved from https://www.apdaparkinson.org/what-is-parkinsons/symptoms/eye-vision-issues/#:~:text=People on 3/16/22, 7 pages) teach that not all people with Parkinson’s disease have vision problems (first paragraph). Further, the problems that occur seem to be based on the nervous system  and rd complete paragraphs). The treatments include artificial tears (page 4 end complete paragraph) and botox (pages 3-4 connecting paragraph).
NIH entry (retrieved from https://www.nidcd.nih.gov/health/smell-disorders on 3/16/22, 7 pages) teach olfactory (smell) disorders (heading on page 1) and teach causes including aging, smoking, head injury, etc. (page 3) which appear to have nothing to do with photoreceptors.
In relation to the instant claims, the mechanism of action (promoting photoreceptor cell survival) does not match up with treating a wide range of ailments that appear to be unrelated to photoreceptors. Stated another way, there is a lack of a nexus between the proposed mechanism of action and the diseases claimed. For example, one would not recognize the administration of the agent as claimed as having the same effect as artificial tears or botox which are known treatments for ocular conditions.
(5) The relative skill of those in the art:
The level of skill in the art is high. 
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification appears to provide no functional data. The specification merely states that RdCVF can promote photoreceptor cell survival (page 1 last paragraph).
In the instant case, there appears to have been no subjects tested or any disease models used. 
Based on the unpredictability in the art, there is no reason to extrapolate the ability of RdCVF to protect photoreceptor to a wide range of different diseases of different etiologies
(8) The quantity of experimentation necessary:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658